   

2o- l2gul-mFw
Case 20-12841-MFW Doc 633 Filed 01/12/21 Pagelof3 ‘

 

RECEIVED / FILED

 

Milagros Vega 7
3408 NW 64" Street JAN 12 2021
Coconut Creek, Florida 33073

 

 

 

U.S. BANKRUPTCY COURT
To Whom It May Concern DISTRICT OF DELAWARE

 

 

 

Piease be advised that | Deborah A. Toro disagree with my membership to UFit to be transferred. |
surrendered my personal information to UFit and do not approve with another entity having such
information. At this time, |! am requesting that my membership not be transferred. | prefer that it be
terminated. Please contact me if you need any further information. At this time, | do not wish for UFit to
share my personal information with any other company or subsidiary. Please contact me if should you
need additional information.

DM Loge

786-514-3492
ACT AF ObES670

 

 
c

20-2 Place

Case 20-12841-MFW Doc 633 Filed 01/12/21 Page 2of3
RECEIVED / Fi_éD.

 

 

JAN 12 2024

 

 

Deborah A. Toro _—
3408 NW 64 Street U.S. BANKRUPTCY Co. T

. DISTRICT OF DELAY
Coconut Creek, Florida 33073 as

 

 

To Whom It May Concern

Please be advised that | Deborah A. Toro disagree with my membership to UFit to be transferred. |
surrendered my personal information to UFit and do not approve with another entity having such
information. At this time, | am reduest he transferred. | prefer that it he
terminated. Please contact me if you need any further information. At this time, | do not wish for UFit to
share my personal information with any other company or subsidiary. Please contact me if should you

need additional information.

7, \

Lz z th

Deborah.A. Toro.
786-715-8411

PccT- ov egusse 1?

 
 

ee
ft
___|
mad

 

 

 

 

. s} 7 tl ae -
| Gare PRESS, Ea BNUY CREEK, FL
S pa — , a None

 

19601 R2304M115197-44 —

PRIORITY [_

    
  

 

M Al L | Bad posta service reMAIL.
| _ ¢ | EXPRESS’

 

. 3yoe ww by F
lOpeon Cree be 4. 32275

EXPRESS —=....
- r » i | Delorh Toco .

FLAT RATE | =
, . . . Me DELIVERY OPTIONS (Customer Use Cnly} Zo 4 Q
[1 SIGNATURE REGUIRED Now The meer must check te “Sgratre Roque? box ¥ i the mater 3 | $ 26 35
ENVE LO Pp E | Recasres te aches Ong additonal OR3)F G00 worn OF 4) F3 of ( { ‘
pelcepacher cr cn a os rg bean easton pase on Date Accepted (MWDDIYY) | Scheduled Delvery Time j Insurance Fee | COD Fee

- ONERATE @ ANYWEIGHT =... Tae

 

 

 

   

 

 

 

 

To schedule free Package Pickup,
_ Scan the QR code.

 

| 624 WAcked iat Pho.
|| Wilenenjlen » Delewere 1770)

 

 

 

 

 

 

—- €ase 20-12841-MFW Doc 633 _ Filed 01/12/21 Page 3 of 3

 

 

 

 

 

       

 

 

 

 

 

 

 

SO t a0 Delvery Atempt (MM/ODYY)| Time,  [eekyeo Sinatre
. For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Delivery Attest (MMVED/Y™)] Time Employee Signature
® $100.00 insurance Included. aM
| re PEEL FROM THIS CORNER CRETE NARS PNT
~ P§10001000006 EP13F May2020 . So ® E i UNITED STA
: . g OD: 12 1/2x9 1/2 - We] | 3 POSTAL SER

 

 
